El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Como en el caso de El Pueblo de Puerto Rico v. Vadi, ataca el apelante la constitucionalidad de la Ley No. 14 de 25 de junio de 1924 (p. 115). Hemos discutido una parte de la objeción que hace el apelante en el referido caso de El Pueblo v. Vadi. El apelante, sin embargo, insiste en *461que si bien la palabra “arma” (arm) es quizás una descrip-ción suficiente de un arma prohibida, la palabra “instru-mento,” no lo es.
Como se ha indicado en nuestra anterior opinión, la pa-labra “instrumento” debe 'entenderse que ha sido usada más o menos en el mismo sentido que la palabra “arma.” Un instrumento que puede ser usado originalmente para otros fines que no sean los de ofensa y defensa no es un arma prohibida. No es bastante para caer dentro de la sanción de la ley que un instrumento pueda usarse a veces para fines de ofensa y defensa, como podría ser usado un cinturón. Este punto lo aclaramos en nuestra opinión en el caso de El Pueblo v. Cruz Rosado, (pág. 315). Un ins-trumento debe ser algo como un arma.
Los hechos de este caso constituyen un buen ejemplo. Una navaja no es originalmente un “arma.” Es, como in-dica el apelante, un instrumento, y su objeto principal es usarla para afeitar. Sin embargo, una navaja usada inde-bidamente es un arma de ofensa y defensa y probablemente era esta clase de artículos los que tuvo la Legislatura en mente cuando usó la palabra, “instrumento” además de la palabra “arma.”
Alega el apelante que en la Ley núm. 14, supra, se in-cluyeron materias que no están en el título. En el razona-miento, sin embargo, se sostiene que la ley anterior conte-nía una definición completa de “armas” prohibidas mien-tras que la nueva ley menciona además la palabra “instru-mentos.” Cuando se entiende que la palabra “instrumen-tos” debe usarse necesariamente en el mismo sentido general que “armas,” no encontramos ninguna dificultad en resolver que el título de la ley comprende suficientemente los actos prohibidos.
No encontramos error alguno en la apreciación de los hechos por la corte inferior y debe por tanto confirmarse la sentencia apelada.